VANCO MILLS, INC., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Vanco Mills, Inc. v. CommissionerDocket No. 13276.United States Board of Tax Appeals12 B.T.A. 557; 1928 BTA LEXIS 3505; June 13, 1928, Promulgated *3505  Petitioner's inventory approved.  J. H. Bridgers, Esq., for the petitioner.  T. M. Mather, Esq., for the respondent.  SIEFKIN*557  SIEFKIN: This is a proceeding for the redetermination of a deficiency in income tax for the year 1920 of $702.77.  The only issue is as to the valuation of inventory.  The petitioner is a North Carolina corporation with principal offices at Henderson.  Its closing inventory on December 31, 1920, was taken personally by its president at the market price, obtained from quotations received on the date of inventory for all grain from Chicago and other grain markets and current quotations on supplies that did not fluctuate.  The market price of the inventory of the petitioner as determined by its president was $6,221 less than the cost of $39,669.32.  The market price as determined was used by the petitioner in its closing inventory for 1920 in its income-tax return for that year.  The same method of pricing inventory was used in the opening inventory for 1920, and had been used in prior years, the pricing having been done by the same individual who took and priced the inventory at the end of 1920. *3506  The respondent, in computing the deficiency involved here, determined that the closing inventory should be priced at $39,669.32, the cost.  We are satisfied that his action was erroneous and resulted from an entry upon the minute books of the petitioner which was satisfactorily explained at the hearing.  The long continued consistent method adopted by the petitioner satisfied the requirements of the statute and the regulations and, we believe, correctly reflected its income.  See . Judgment of no deficiency will be entered.